dwn ey department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date feb contact person identification_number telephone number employer_identification_number legend dear sir or madam this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted indicates that you are exempt from federal_income_tax under sec_501 of the code and have been classified as a private_foundation under sec_509 in furtherance of your purpose you propose to administer a scholarship program to benefit the eligible children of the employees of b you will award scholarships to the dependent_children of employees of b who have excelled academically and need financial assistance to pursue a college education specifically you will provide three different types of scholarships there will be an annual award of x per recipient for eligible students who have demonstrated outstanding service to their school place of worship and or community based on overall academic record additionally there will be an annual award of x per recipient for eligible students based upon act of sat scores and overall academic record finally you will award annual scholarships of up to y per recipient based upon overall academic record and financial need to be eligible for consideration for a scholarship an applicant must be under the age of or under the age of if the applicant has been in active military service be an unmarried child of an employee of b plan on attending as a full-time_student an accredited two or four-year college university community college or junior college located in the united_states or its territories and have at least a b average in addition the applicant must be living with the parent employed by b or must be a dependent as defined by internal_revenue_service guidelines and regulations and receiving his or her primary support from the parent employed by b the parent must have been an employee of b for a least two years by january of the year of the application_for the scholarship the scholarship awards are renewable on an annual basis to renew a scholarship for a subsequent year a student must maintain full-time enrollment status and have a minimum b average as defined by an overall grade point average of at least dollar_figure on a scale or a dollar_figure on a scale additionally the recipient must continue to satisfy the age and dependency requirements your selection committee will consist of individuals who are totally independent and separate from you your trustees and b employees or former employees of you or b will be ineligible to serve on the committee each member of the selection committee will be knowledgeable in the educational field and will be qualified to evaluate the potential of the applicants the selection committee members will review applications conduct interviews make any necessary assessment of financial need in the case of the scholarships and select the recipients the scholarship funds for each recipient will be sent directly to the education institution in which he or she enrolls and the funds will be used by such institution to defray the recipient's expenses only if the recipient is enrolled at such educational_institution and his or her standing at such institution is consistent with the purpose and conditions of the scholarship the number of scholarships to be awarded may vary from year to year but will not exceed twenty-five percent of the number of employees’ children who are eligible were applicants for such scholarships and were given consideration in the selection process for that year the scholarships will not be used as a means of inducement to recruit employees for b nor will a grant be terminated if the employee leaves b scholarships will only be awarded to students who enroll in an institution that meets the requirements of sec_170 i of the code the recipient will not be restricted in his or her course of study you will compile statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the twenty-five percent test under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 ii revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code sections dollar_figure through dollar_figure set forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to b for the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actuaily used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the ohio office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent t e n n e c -4- if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely seoege cltaee joseph chasin acting manager exempt_organizations technical group
